UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (Rule 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary information statement o Confidential, for use of the Commission only (as permitted by Rule 14c-6(d)(2) Definitive information statement ZIPPY BAG’S, Inc. (Name of Registrant as specified in Its Charter) Payment of filing fee (check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: ZIPPY BAG’S, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS HELD BY MAJORITY WRITTEN CONSENT TO ALL STOCKHOLDERS Of ZIPPY Bag’s INC. NOTICE IS HEREBY GIVEN to you as a stockholder of record of Zippy Bags Inc.,Inc., a Nevada corporation (the “Company”), that a Majority Written Consent in Lieu of a Meeting of Stockholders (the “Written Consent”) has been executed to be effective approximately 20 days from the date of mailing this Information Statement to you. Because execution of the Written Consent was assured, our Board of Directors believes it would not be in the best interests of our company and its stockholders to incur the costs of holding an annual meeting or of soliciting proxies or consents from additional stockholders in connection with these actions. Based on the foregoing, our Board of Directors has determined not to call an Annual Meeting of Stockholders. The entire cost of furnishing this Information Statement will be borne by us. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of common stock held of record by them. The Board of Directors has fixed the close of business on February 12, 2013as the record date (the “Record Date”) for the determination of stockholders who are entitled to receive this Information Statement. This Information Statement is being mailed on or about , 2013 to all stockholders of record as of the Record Date. Under Nevada law, stockholders are not entitled to dissenter’s rights of appraisal with respect to any of the matters being authorized herein. The purpose of this Information Statement is to inform the holders of record, as of 5:00 p.m., Mountain time, February 12, 2013 (the “Record Date”) of the common stock, $0.001 par value per share (the “Common Stock”), of ZIPPY BAGS Inc., a Nevada corporation (the “Company”) pursuant to Section 14C of the Exchange Act of 1934, as amended, that our Board of Directors and the holder of 50,000,000 shares of Common Stock, representing approximately 54.8% of the 91,250,000 shares of the total issued and outstanding shares of our voting stock (the “Majority Stockholder”) approved the following: The Written Consent authorizes the following corporate action: Amend our Articles of Incorporation to increase the post-split authorized capital of the Company from 250,000,000 shares of $0.001 par value stock to 500,000,000 shares of $0.001 par valuestock; of which 490,000,000 are common shares and 10,000,000 shares are preferred shares. Effect a two (2) for one (1) forward stock split of our issued and outstanding shares of Common Stock, so that the number of our issued and outstanding shares of Common Stock increases from 91,250,000 shares to 182,500,000 shares. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 ZIPPY BAG’S Inc. 1844 South 3850 West #B Suite 262 Salt Lake City, UT 84104 INFORMATION STATEMENT ON SCHEDULE 14C WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is being furnished to the stockholders of ZIPPY BAGS Inc., a Nevada corporation (the “Company,” “we” or “us”), to advise them of the corporate actions that have been authorized by written consent of the Company’s stockholders, who collectively own 54.8% of the Company’s sole class of outstanding capital stock as of the record date of February 12, 2013 (the “Record Date”). These actions are being taken without notice, meetings or votes in accordance with the General Corporation Law of the Nevada Revised Statutes (“NRS”), Sections 78.315 and 78.320. This Information Statement is being mailed to the stockholders of the Company, as of the Record Date, on . Amend our Articles of Incorporation to increase the post-split authorized capital of the Company from 250,000,000 shares of $0.001 par value stock to 500,000,000 shares of $0.001 par value stock; of which 490,000,000 are common shares and 10,000,000 shares are preferred shares. Effect a two (2) for one (1) forward stock split of our issued and outstanding shares of Common Stock, so that the number of our issued and outstanding shares of Common Stock increases from 91,250,000 shares to 182,500,000 shares. On January 16, 2013 stockholder holding 50,000,000 shares, or approximately 54.8%, of our issued andoutstanding Common Stock consented in writing to (1) Certificate of Amendment to increase the common shares to 490,000,000 and 10,000,000 preferred. (2) Two (2) for one (1) forward Split. This consent was sufficient to approve the above under Nevada law. No Vote Required We are not soliciting consents to approve (1) the Certificate of Amendment to increase the common shares490,000,000 and preferred 10,000,000; (2) Two (2) for one (1) forward split.Nevada law permits the Company to take any action which may be taken at an annual or special meeting of its stockholders by written consent, if the holders of a majority of the shares of its Common Stock sign and deliver a written consent to the action to the Company. Voting Section 6 of the company’s Bylaws provides the number of votes to which each class of voting securities is entitled. (a) Except as otherwise provided by statute or by the Certificate of Incorporation, any corporate action, other than the election of Directors, to be taken by vote of the stockholders, shall be authorized by a majority of votes cast at a meeting of stockholders by the holders of shares entitled to vote thereat. (b) Except as otherwise provided by statute or by the Certificate of Incorporation, at each meeting of stockholders, each holder of record of stock of the Corporation entitled to vote thereat shall be entitled to one (1) vote for each share of stock registered in his name on the books of the Corporation. None of the directors or Executive Officers of the Company have any substantial interest resulting from the following: (1) the Certificate of Amendment to increase the common shares to 490,000,000 and 10,000,000 preferred (2) two (2) for one (1) forward split. 2 Cost of this Information Statement The entire cost of furnishing this Information Statement will be borne by ZIPPY BAG’S INC. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our Common Stock held of record by them. House Holding of Stockholder Materials In some instances we may deliver only one copy of this Information Statement to multiple stockholders sharing a common address. If requested by phone or in writing, we will promptly provide a separate copy to a stockholder sharing an address with another stockholder. Requests by phone should be directed to our Chief Executive Officer at (888) 890-5692, and requests in writing should be sent to ZIPPY BAG’S INC., Attention: Chief Executive Officer, 1844 South 3850 West #B Suite 262 Salt Lake City, UT 84104. Stockholders sharing an address who currently receive multiple copies and wish to receive only a single copy should contact their broker or send a signed, written request to us at the above address. OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, our authorized capitalization consisted of 240,000,000 shares of Common Stock, of which 91,250,000 shares were issued and outstanding. Holders of Common Stock have no preemptive rights to acquire or subscribe to any of the additional shares of Common Stock. There are no other issued and outstanding securities of our company entitled to vote in connection with such matters. The company has authorized 10,000,000 preferred shares of which no shares have been issued. Each share of Common Stock entitles its holder to one vote on each matter submitted to the stockholders. However, because stockholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of the Record Date have voted in favor of the foregoing proposals by resolution datedJanuary 16, 2013; and having sufficient voting power to approve such proposals through their ownership of capital stock, no other stockholder consents will be solicited in connection with this Information Statement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least twenty (20) days after the date on which this Information Statement has been mailed to the stockholders. We anticipate that the actions contemplated herein will be effected on or after . PRINCIPAL STOCKHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT AND BENEFICIAL OWNERS The following table sets forth certain information regarding our shares of outstanding common stock beneficially owned as of the date hereof by (1) each of our directors and executive officers, (2) all directors and executive officers as a group, and (3) each other person who is known by us to own beneficially more than 10% of our common stock based upon 91,250,000 issued common shares. Unless otherwise noted, each of the persons listed below has sole voting and investment power with respect to the shares indicated as beneficially owned by such person. The Common Stock is the Company’s only class of issued voting securities. As of September 30, 2012 the Company had 91,250,000 shares of Common Stock outstanding. Directors & Executive Officers and Beneficial Owners Title Number of Shares of Common Stock Owned Percent of Voting Shares Outstanding JANET SOMSEN Chairman, CFO & CEO, Director % Beneficial Owners n/a 0 % All Directors & Officers as a Group % 3 DIRECTOR COMPENSATION The following executive compensation disclosure reflects all compensation awarded to, earned by or paid to the Directors below. The following table summarizes all compensation from September 30, 2012. SUMMARY COMENSATION TABLE NAME PRINCIPAL OTHER CAPACITIES IN WHICH REMUNERATION WAS RECEIVED OTHER ANNUAL COMPENSATION YEAR SALARY $ BONUS $ JANET SOMSEN Director $
